DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment, filed April 29, 2022, is acknowledged. Claims 1, 9, 11, 16 and 20 are
amended.
Claims 1-20 are pending in the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 9, 11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mostafavi (US 20140050297A1) in view of Sommer (US20060058637A1). 
Regarding claim 1, Mostafavi discloses a method for determining target positions using a radiotherapy apparatus (Paragraph [0006] "a novel imaging method for enhancing visualization and/or successful tracking of a target that moves pseudo-periodically ( e.g., as with respiration or heart beat)" Paragraph [0023] "In other embodiments, in addition to, or instead of, being a diagnostic radiation source, the radiation source 20 may be a treatment radiation source for providing treatment energy.") comprising a ray source locating at a first position, and emitting a radiation beam (Paragraph [0021] "The gantry 12 includes a radiation source 20 that projects a beam 26 of radiation ( e.g., x-rays) towards a detector 24 on an opposite side of the gantry 12 while the patient 28 is positioned at least partially between the radiation source 20 and the detector (imager) 24.”); a detector receiving the radiation beam emitted by the ray source at the first position, and generating first image data of the target according to the radiation beam emitted by the ray source at the first position (Paragraph [0021] "The gantry 12 includes a radiation source 20 that projects a beam 26 of radiation ( e.g., x-rays) towards a detector 24 on an opposite side of the gantry 12 while the patient 28 is positioned at least partially between the radiation source 20 and the detector (imager) 24.” Abstract “wherein the radiation source and the imager are configured to obtain a plurality of images”); the ray source moving to a second position, and emitting a radiation beam (Abstract “an imager in operative position relative to the radiation source, wherein the radiation source and the imager are configured to obtain a plurality of images while the radiation source is at different positions along the arc path,”), wherein an interval at which the ray source moves from the first position to the second position is a positive integer multiple of a preset breathing cycle of a patient, the preset breathing cycle is a breathing cycle set by an initial input (Paragraph [0030] “In some embodiments, the rate at which the radiation source 20 is rotated may be based on a period T of physiological motion by the patient 28.” Paragraph [0031] “For example, in some embodiments, the processor 54 may receive the period T (which may be inputted by a user using the input device 58), and may then determine a desired rate of rotation by the radiation source 20 as a function of the period T. In some embodiments, the rate may be determined according to an equation Rmax =α/T,” Paragraph [0033] “Also, for breathing motion, the period T may be any value from 3 seconds to 15 seconds ( e.g., 4 seconds).” “In some embodiments, the period T may be entered by the user of the system 10 using the input device 58.” The positive integer in this case would be assumed to be one since the rotation speed Rmax is calculated by how far (arc length, α) the radiation source travels. The breathing cycle can be input and the system can operate independently of the breathe monitoring system, by having the user input the respiration cycle time. As embodied is that the value of T can be set to a multiple value 2T, 3T, etc. The current system does take images across the length of the arc, but if the value of T is set to a reparation cycle, the first and last image would be of the same breathing node from different locations.) the detector receiving the radiation beam emitted by the ray source at the second position, and generating second image data of the target according to the radiation beam emitted by the ray source at the second position (Abstract “an imager in operative position relative to the radiation source, wherein the radiation source and the imager are configured to obtain a plurality of images while the radiation source is at different positions along the arc path,”).
Mostafavi does not disclose determining position information from the first and second image data. Sommer discloses comparing a first image and a second image and generating a deviation signal when there is a significant difference in the Abstract in order to provide a safety check to ensure the radiation source is still correctly directed at the target location. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method  as taught by Mostafavi, with the step of comparing the images captured and determining if there is a significant difference as taught by Sommer, since such a modification would provide the predictable results of using the image comparison and determination step to ensure the radiation source is correctly directed at the target as the patient goes through the cyclical breathing motion. 
Regarding claim 8, Mostafavi discloses the ray source is able to be rotated circumferentially around the patient, and an angle between the first position and the second position is 0°-180° (Paragraph [0024] “For example, in other embodiments, the radiation source 20 may be rotatable about the patient 28 completely through a 360° range, or partially through a range that is less than 360°.”).
Regarding claim 9, Mostafavi discloses setting a rotation rate of the ray source (Paragraphs [0030-0031] “the rate at which the radiation source 20 is rotated may be based on a period T of physiological motion by the patient 28. For example, in some embodiments, the processor 54 may receive the period T (which may be inputted by a user using the input device 58)”); wherein the rotation rate of the ray source is: x=(α/NT), wherein x is a rotational angular rate, α is the angle between the first position and the second position, T is the preset breathing cycle of the patient, and NT is the interval at which the ray source moves from the first position to the second position, and N a positive integer (Paragraph [0030] “In some embodiments, the rate at which the radiation source 20 is rotated may be based on a period T of physiological motion by the patient 28.” Paragraph [0031] “For example, in some embodiments, the processor 54 may receive the period T (which may be inputted by a user using the input device 58), and may then determine a desired rate of rotation by the radiation source 20 as a function of the period T. In some embodiments, the rate may be determined according to an equation Rmax =α/T,” Paragraph [0033] “Also, for breathing motion, the period T may be any value from 3 seconds to 15 seconds ( e.g., 4 seconds).” “In some embodiments, the period T may be entered by the user of the system 10 using the input device 58.” The positive integer in this case would be assumed to be one since the rotation speed Rmax is calculated by how far (arc length, α) the radiation source travels. The breathing cycle can be input and the system can operate independently of the breath monitoring system, by having the user input the respiration cycle time. As embodied is that the value of T can be set to a multiple value 2T, 3T, etc. The current system does take images across the length of the arc, but if the value of T is set to a reparation cycle, the first and last image would be of the same breathing node from different locations.).
Regarding claim 11, Mostafavi discloses a radiotherapy apparatus (Paragraph [0006] "a novel imaging method for enhancing visualization and/or successful tracking of a target that moves pseudo-periodically ( e.g., as with respiration or heart beat)" Paragraph [0023] "In other embodiments, in addition to, or instead of, being a diagnostic radiation source, the radiation source 20 may be a treatment radiation source for providing treatment energy."), the radiotherapy apparatus comprising a computer device (Paragraph [0022] “The system 10 also includes a control system 18. In the illustrated embodiments, the control system 18 includes a processor 54, such as a computer processor, coupled to a control 40.”), a ray source and a detector receiving radiation beams emitted by the ray source (Paragraph [0021] "The gantry 12 includes a radiation source 20 that projects a beam 26 of radiation ( e.g., x-rays) towards a detector 24 on an opposite side of the gantry 12 while the patient 28 is positioned at least partially between the radiation source 20 and the detector (imager) 24.”), wherein the computer device is configured to: control the ray source to locate at a first position, and to emit a radiation beam (Paragraph [0022] “The operation of the radiation source 20 and the gantry 12 are controlled by the control 40, which provides power and timing signals to the radiation source 20, and controls a rotational speed and position of the gantry 12,”); control the detector to receive the radiation beam emitted by the ray source at the first position, and to generate first image data of a target according to the radiation beam emitted by the ray source at the first position (Paragraph [0025] “During a scan to acquire x-ray image data (projection data), the gantry 12 rotates about the patient 28 at different gantry angles, so that the radiation source 20 and the imager 24 may be used to obtain images at different gantry angles. As the system 10 is operated to obtain images at different gantry angles, the patient 28 is breathing.”); control the ray source to move to a second position, and to emit a radiation beam; control the detector to receive the radiation beam emitted by the ray source at the second position, and to generate second image data of the target according to the radiation beam emitted by the ray source at the second position (Paragraph [0025] “During a scan to acquire x-ray image data (projection data), the gantry 12 rotates about the patient 28 at different gantry angles, so that the radiation source 20 and the imager 24 may be used to obtain images at different gantry angles.” It is evident from the disclosure that there are multiple images taken and the detector receives those images.); wherein an interval at which the ray source moves from the first position to the second position is a positive integer multiple of a preset breathing cycle of a patient, the preset breathing cycle is a breathing cycle set be an initial input; (Paragraph [0030] “In some embodiments, the rate at which the radiation source 20 is rotated may be based on a period T of physiological motion by the patient 28.” Paragraph [0031] “For example, in some embodiments, the processor 54 may receive the period T (which may be inputted by a user using the input device 58), and may then determine a desired rate of rotation by the radiation source 20 as a function of the period T. In some embodiments, the rate may be determined according to an equation Rmax =α/T,” Paragraph [0033] “Also, for breathing motion, the period T may be any value from 3 seconds to 15 seconds ( e.g., 4 seconds).” “In some embodiments, the period T may be entered by the user of the system 10 using the input device 58.”).
Mostafavi does not disclose determining position information from the first and second image data. Sommer discloses comparing a first image and a second image and generating a deviation signal when there is a significant difference in the Abstract in order to provide a safety check to ensure the radiation source is still correctly directed at the target location. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the apparatus  as taught by Mostafavi, with the ability to compare the images captured and determine if there is a significant difference as taught by Sommer, since such a modification would provide the predictable results of using the image comparison and determination capability to ensure the radiation source is correctly directed at the target as the patient goes through the cyclical breathing motion. 
Regarding claim 18, Mostafavi discloses the ray source is able to be rotated circumferentially around the patient (Paragraph [0024] “For example, in other embodiments, the radiation source 20 may be rotatable about the patient 28 completely through a 360° range, or partially through a range that is less than 360°.”), the computer device is further configured to: control a rotation of the ray source (Paragraph [0022] “The system 10 also includes a control system 18. In the illustrated embodiments, the control system 18 includes a processor 54, such as a computer processor, coupled to a control 40.”), wherein, a rotation rate of the ray source is: x=(α/NT), wherein x is a rotational angular rate, α is an angle between the first position and the second position, T is the preset breathing cycle of the patient, and NT is the interval at which the ray source moves from the first position to the second position, and N is a positive integer (Paragraph [0030] “In some embodiments, the rate at which the radiation source 20 is rotated may be based on a period T of physiological motion by the patient 28.” Paragraph [0031] “For example, in some embodiments, the processor 54 may receive the period T (which may be inputted by a user using the input device 58), and may then determine a desired rate of rotation by the radiation source 20 as a function of the period T. In some embodiments, the rate may be determined according to an equation Rmax =α/T,” Paragraph [0033] “Also, for breathing motion, the period T may be any value from 3 seconds to 15 seconds ( e.g., 4 seconds).” “In some embodiments, the period T may be entered by the user of the system 10 using the input device 58.” The positive integer in this case would be assumed to be one since the rotation speed Rmax is calculated by how far (arc length, α) the radiation source travels. The breathing cycle can be input and the system can operate independently of the breath monitoring system, by having the user input the respiration cycle time. As embodied is that the value of T can be set to a multiple value 2T, 3T, etc. The current system does take images across the length of the arc, but if the value of T is set to a reparation cycle, the first and last image would be of the same breathing node from different locations.).
Regarding claim 20, Mostafavi discloses a method for determining target positions using a radiotherapy apparatus comprising: a ray source locating at a first position, and emitting a radiation beam (Paragraph [0006] "a novel imaging method for enhancing visualization and/or successful tracking of a target that moves pseudo-periodically ( e.g., as with respiration or heart beat)" Paragraph [0023] "In other embodiments, in addition to, or instead of, being a diagnostic radiation source, the radiation source 20 may be a treatment radiation source for providing treatment energy."); a detector receiving the radiation beam emitted by the ray source at the first position, and generating first image data of the target according to the radiation beam emitted by the ray source at the first position (Paragraph [0021] "The gantry 12 includes a radiation source 20 that projects a beam 26 of radiation ( e.g., x-rays) towards a detector 24 on an opposite side of the gantry 12 while the patient 28 is positioned at least partially between the radiation source 20 and the detector (imager) 24.” Abstract “wherein the radiation source and the imager are configured to obtain a plurality of images”); the ray source moving to a second position, and emitting a radiation beam (Abstract “an imager in operative position relative to the radiation source, wherein the radiation source and the imager are configured to obtain a plurality of images while the radiation source is at different positions along the arc path,”); the detector receiving the radiation beam emitted by the ray source at the second position, and generating second image data of the target according to the radiation beam emitted by the ray source at the second position (Paragraph [0021] "The gantry 12 includes a radiation source 20 that projects a beam 26 of radiation ( e.g., x-rays) towards a detector 24 on an opposite side of the gantry 12 while the patient 28 is positioned at least partially between the radiation source 20 and the detector (imager) 24.” Abstract “wherein the radiation source and the imager are configured to obtain a plurality of images”); wherein an interval between the detector generating the first image data and the second image data is a positive integer multiple of a preset breathing cycle of a patient, the preset breathing cycle is a breathing cycle set by an initial input (Paragraph [0030] “In some embodiments, the rate at which the radiation source 20 is rotated may be based on a period T of physiological motion by the patient 28.” Paragraph [0031] “For example, in some embodiments, the processor 54 may receive the period T (which may be inputted by a user using the input device 58), and may then determine a desired rate of rotation by the radiation source 20 as a function of the period T. In some embodiments, the rate may be determined according to an equation Rmax =α/T,” Paragraph [0033] “Also, for breathing motion, the period T may be any value from 3 seconds to 15 seconds ( e.g., 4 seconds).” “In some embodiments, the period T may be entered by the user of the system 10 using the input device 58.”).
Mostafavi does not disclose determining position information from the first and second image data. Sommer discloses comparing a first image and a second image and generating a deviation signal when there is a significant difference in the Abstract in order to provide a safety check to ensure the radiation source is still correctly directed at the target location. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method  as taught by Mostafavi, with the step of comparing the images captured and determining if there is a significant difference as taught by Sommer, since such a modification would provide the predictable results of using the image comparison and determination step to ensure the radiation source is correctly directed at the target as the patient goes through the cyclical breathing motion. 
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mostafavi (US 20140050297A1) and Sommer (US20060058637A1) as applied to claims 1 and 11 above, and further in view of Maurer (US20120035462A1).
Regarding claim 10, Sommer discloses acquiring preset image data of the target (Paragraph [0006] “Before the radiation therapy or treatment is performed, a first image is made of the tissue to be radiated, using an imaging method, such as a CT method.”; determining first preset image data at the first position according to the preset image; and adjusting the ray source according to the first image data and the first preset image data (Paragraph [0006] “After one or more radiation treatments, at least a second image is made of the tissue to be radiated, using the imaging method. These images made at various times are automatically compared, and a decision maker automatically generates a deviation signal, in the event of a deviation in the images that exceeds at least one threshold value.” Paragraph [0009] “In another embodiment, the parameter setting of the radiation system, upon a deviation beyond the threshold value between images taken of the tissue to be radiated at different times, is automatically adapted to the altered conditions.”). 
Mostafavi and Sommer do not disclose a second preset image data and comparing the second preset image data to a second image, and adjusting the ray source according to the second image data and the second preset image data. Maurer discloses using multiple sets of DRRs and images to iteratively adjust the ray source (Paragraph [0045] “a set of digitally reconstructed radiographs (DRRs) is generated from the planning CT image that simulate the target volume in a variety of positions and orientations as it would appear in a pair of stereoscopic x-ray images obtained with an in-room imaging system. Then, during patient set-up, the pair of stereoscopic x-ray images of the target volume in its actual treatment room position and orientation are obtained and registered to the DRRs. In this example, the DRR having the best registration (best match), within a preset tolerance, with the set-up stereoscopic x-rays is used to generate a transformation between the planning CT image reference frame and the treatment room reference frame. Processor 251 uses this transformation to adjust the position and orientation of LINAC 221 to accurately deliver the radiation treatment according to the treatment plan, or to adjust patient treatment couch 211 and iterate the procedure until the patient is properly aligned before commencing radiation delivery.”) to provide ensure accurate direction of the ray source to the targeted area.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Mostafavi and Sommer, with the iterative steps of using a first and second preset image data to compare to a first and second image data and using the difference in image data to drive alterations to the ray source as taught by Maurer, since such a modification would provide the predictable results of adding an additional step of taking a second preset image and comparing the second image to preset image to alter the ray source parameters to the method already taught by Sommer. 
Regarding claim 19, Sommer discloses acquiring preset image data of the target (Paragraph [0006] “Before the radiation therapy or treatment is performed, a first image is made of the tissue to be radiated, using an imaging method, such as a CT method.”; determining first preset image data at the first position according to the preset image; and adjusting the ray source according to the first image data and the first preset image data (Paragraph [0006] “After one or more radiation treatments, at least a second image is made of the tissue to be radiated, using the imaging method. These images made at various times are automatically compared, and a decision maker automatically generates a deviation signal, in the event of a deviation in the images that exceeds at least one threshold value.” Paragraph [0009] “In another embodiment, the parameter setting of the radiation system, upon a deviation beyond the threshold value between images taken of the tissue to be radiated at different times, is automatically adapted to the altered conditions.”). 
Mostafavi and Sommer do not disclose a second preset image data and comparing the second preset image data to a second image, and adjusting the ray source according to the second image data and the second preset image data. Maurer discloses using multiple sets of DRRs and images to iteratively adjust the ray source (Paragraph [0045] “a set of digitally reconstructed radiographs (DRRs) is generated from the planning CT image that simulate the target volume in a variety of positions and orientations as it would appear in a pair of stereoscopic x-ray images obtained with an in-room imaging system. Then, during patient set-up, the pair of stereoscopic x-ray images of the target volume in its actual treatment room position and orientation are obtained and registered to the DRRs. In this example, the DRR having the best registration (best match), within a preset tolerance, with the set-up stereoscopic x-rays is used to generate a transformation between the planning CT image reference frame and the treatment room reference frame. Processor 251 uses this transformation to adjust the position and orientation of LINAC 221 to accurately deliver the radiation treatment according to the treatment plan, or to adjust patient treatment couch 211 and iterate the procedure until the patient is properly aligned before commencing radiation delivery.”) to provide ensure accurate direction of the ray source to the targeted area.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the apparatus as taught by Mostafavi and Sommer, with the capability of using a first and second preset image data to compare to a first and second image data and using the difference in image data to drive alterations to the ray source as taught by Maurer, since such a modification would provide the predictable results of adding an additional capability already possible within the apparatus of taking a second preset image and comparing the second image to preset image to alter the ray source parameters to the method already taught by Sommer.


Response to Arguments
In light of the amended specification, filed on April 29, 2022, objections to the specification are withdrawn.
Applicant’s arguments, see pages 8-13, filed April 29, 2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 112, claims 1-8, 11-17 and 20 under 35 U.S.C. 102, and claims 9, 10, 18 and 19 under 35 U.S.C. 103  have been fully considered and are persuasive, in light of the amendments filed April 29, 2022.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Mostafavi (US 20140050297A1) and Sommer (US20060058637A1) further in view of Maurer (US20120035462A1). 

Allowable Subject Matter
Claims 2-7 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, in light of the Applicant’s Amendments, filed April 29, 2022, the art alone or in combination did not teach the limitations of the base claim, where motion trajectory information of the target is acquired without the use of a motion tracking device.
Claims 3 and 4 inherit allowable subject matter of claim 2. 
Regarding claim 5, in light of the Applicant’s Amendments, filed April 29, 2022, the art alone or in combination did not teach the limitations of the base claim, where the method comprises acquiring a current breathing cycle of the patient according to the first image data and the second image data and adjusting the preset breathing cycle with the new breathing cycle. 
Regarding claim 6, in light of the Applicant’s Amendments, filed April 29, 2022, the art alone or in combination did not teach the limitations of the base claim, where the method comprises, setting at least one breathing node of the preset breathing cycle. 
Claim 7 inherits allowable subject matter of claim 6. 
Regarding claim 12, in light of the Applicant’s Amendments, filed April 29, 2022, the art alone or in combination did not teach the limitations of the base claim, where motion trajectory information of the target is acquired by the computer device without the use of a motion tracking device.
Claims 13 and 14 inherit allowable subject matter of claim 12. 
Regarding claim 15, in light of the Applicant’s Amendments, filed April 29, 2022, the art alone or in combination did not teach the limitations of the base claim, where the computer device is configured to acquire a current breathing cycle of the patient according to the first image data and the second image data and adjusting the preset breathing cycle with the new breathing cycle. 
Regarding claim 16, in light of the Applicant’s Amendments, filed April 29, 2022, the art alone or in combination did not teach the limitations of the base claim, where the computer device is configured to set at least one breathing node of the preset breathing cycle. 
Claim 17 inherits allowable subject matter of claim 16. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./Examiner, Art Unit 3791                                                                                                                                                                                         
/THADDEUS B COX/Primary Examiner, Art Unit 3791